James Nash Senior plaint. agt Joseph Gridley Defendt in an Action of the case for not paying the Summe of one hundred pounds in money due by bond or Covt datd 24° March. 1676. under the hand and Seale of Sd Gridley with damages: . . . The Jury . . . found for the plaint. Forfiture of the bond one hundred pounds money and costs of Court. On Request of the Defendt & by mutuall Agreement of both partys The Court chancered this Forfiture to thirteen pounds eight Shillings money including the costs of Court.